 

> “°° Case 2:18-cv-13586-SMeKWR * Document 153-1 Filed 06/26/20 Page 1 of 1

 

| , . aa
rrocess Service Network. % oe

 

 

21218 Merridy Street e-mail: julie@processnet].com or nelson@processnet|.com
Chatsworth, CA 91311
(800)417-7623 Fax: (818)818-6497 website: www.processnett.com

 

Los Angeles — London - Manila ~ Sac Paulo - Bombay/Mumbai - Bangkok

Wel. Cp
Date: March 31, 2020 Platt hoon

cements

 

To: Janelle Naranjo

Judicial Assistance Specialist 7 ) -
Office of American Citizens Services -—— ey S/}/ YO J- LILY?
CA/OCS/ACS / a
2201 C Street NW Ott rete GL pee A

State Annex 17, 10" Floor
Washington, DC 20520-1710

Re: Service in Singapore pursuant to Letters Rogatory
Kholkar Vishveshwar Ganpat v. Eastern Pacific Shipping Pte. Ltd.
Civil Action No. 18-13556 $(4)

Dear Janelle:
Nv

Please find enclosed the cashier’s check for $2,275.00, which represents the Embassy fee for
the following service in Singapore.

Please arrange for service of process pursuant to Letters Rogatory, as follows:
Foreign Country: Singapore ,

Name of Case: Kholkar Vishveshwar Ganpat v. Eastern Pacific Shipping Pte. Ltd.

Civil Action No. 18*13556 S(4)

Nature of Request: Service of Process of Document Request
Party to be Served: Eastern Pacific Shipping Pte. Ltd.

Address for Service: 1 Temasek Avenue
#38-01 Millenia Tower
Singapore 039192

1’

Mailing Address of American Court to which executed Request should be returned: U.S. District Court -
Eastern District of Louisiana, Clerk's Office: Room C-151, 500 Poydras Street, New Orleans, LA 70130 USA

Deposit Enclosed: $2275.00

Celebrating 41 Years of Service to the Legal Profession
